DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 04/19/2021 has been entered and fully considered. Claims 1-2, 5-8, 10, 15, 17-18, 20-22, 28-29 and 32-33 remain pending in the application, where the independent claims have been amended.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 103 rejections previously set forth in the non-final office action mailed on 01/19/2021. 

Allowable Subject Matter

3- Claims  1-2, 5-8, 10, 15, 17-18, 20-22, 28-29 and 32-33 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 17, 28 and method claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
	An apparatus and its method of use, comprising:

an ablator for ablating a portion of a target so as to cause an aerosol plume to be produced and light or other electromagnetic radiation to be emitted, wherein said one or more optical fibres is configured to capture said emitted light or other electromagnetic radiation, wherein said one or more aerosol tubes is configured to capture said aerosol plume, wherein said one or more aerosol tubes comprises one or more aerosol capture tubes configured to capture said aerosol plume and one or more aerosol transfer tubes configured to transfer said aerosol plume to a mass and/or ion mobility spectrometer, and wherein said one or more aerosol capture tubes surround said one or more optical fibres; 
a mass spectrometer and/or an ion mobility spectrometer for analysing said aerosol plume; and 
an optical spectroscope or spectrometer for analysing said emitted light or other electromagnetic radiation…

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Kossakovski, Takats and Fishbine. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886